Citation Nr: 1819036	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  09-48 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent prior to November 8, 2013 for posttraumatic stress disorder (PTSD) with cognitive disruption and sleep disturbance. 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972, including service in Vietnam from September 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2012, the Veteran testified at a videoconference hearing before a now retired member of the Board.  A transcript of the hearing is of record.  In November 2014, the Veteran was notified he had the right to another Board hearing pursuant to 38 C.F.R. § 19.3(b).  The Veteran did not make a timely request for such a hearing; thus, the Board will assume he does not want one.

This matter was previously before the Board in 2013 when the Board awarded a 50 percent disability rating, and no higher, for the period prior to October 23, 2011, and remanded entitlement to an increased rating for the period from October 23, 2011.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued a Memorandum Decision which set aside that portion of Board's decision that denied a rating higher than 50 percent for the period prior to October 23, 2011. 

In a January 2014 rating decision, the RO granted a rating of 70 percent effective from November 8, 2013.

In June 2015, the Board denied a rating in excess of 50 percent prior to November 8, 2013 and in excess of 70 percent thereafter.  The Veteran appealed the Board's decision to the Court.  In a March 2016 order, the Court remanded, pursuant to a Joint Motion for Partial Remand (JMPR), that portion of the Board's decision that denied a rating higher than 50 percent for the period prior to November 8, 2013.  The parties agreed that they did not wish to disturb that portion of the June 2015 Board decision that determined that the Veteran was not entitled to a schedular rating higher than 70 percent from November 8, 2013 onward for his service-connected PTSD.  

In October 2016, the Board denied entitlement to an initial rating in excess of 50 percent for PTSD prior to November 8, 2013.  The Board also found that consideration of a higher evaluation for PTSD, to include a TDIU, for the period since November 8, 2013 was precluded in the context of the current appeal by the doctrine of res judicata.  The Veteran appealed the Board's decision to the Court.  In an October 2017 order, the Court remanded, pursuant to a Joint Motion for Remand (JMR), that portion of the Board's decision that denied a rating higher than 50 percent for the period prior to November 8, 2013 and entitlement to a TDIU. 


FINDINGS OF FACT

1.  From March 8, 2007 to November 8, 2013, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in the areas of work, family relations, and mood, but is not productive of total social and occupational impairment.

2. Since June 1, 2013, the Veteran's PTSD alone has precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. From March 8, 2007 to November 8, 2013, the criteria for an initial rating of 70 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  Since June 1, 2013, the criteria for a TDIU, based solely on PTSD, were met.  
38 U.S.C. §§ 1155, 5107 (2013); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's PTSD is rated as 50 percent disabling prior to November 8, 2013 under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are set forth below.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

After review of the evidence of record, the Board finds that an increased rating of 70 percent, but no higher, is warranted for the period prior to November 8, 2013.  

Turning to the relevant evidence of record, at a November 2008 VA PTSD examination, the Veteran reported difficulty with sleep, daily nightmares, and intrusive thoughts associated with PTSD.  He also endorsed difficulty in crowds, irritability several times per week, panic attacks, and hypervigilance, including daily perimeter checks of his home and sitting with his back to the wall.  The Veteran also reported feelings of sadness, low energy and motivation, crying spells, and loss of interest.  The Veteran denied suicidal ideation, but stated that he experiences racing thoughts on a daily basis and spends impulsively.  Although the Veteran reported no problems with work, he endorsed difficulty with concentrating on work tasks, including returning phones calls and attending meetings or conferences.  The examiner noted that the Veteran was able to maintain activities of daily living but had impaired social functioning, including difficulty with crowds and irritability several times per week.  The examiner opined that the Veteran had an occasional decrease in work efficiency or there were intermittent periods of inability to perform occupational tasks due to PTSD, but he had generally satisfactory functioning.  However, the examiner also stated that the Veteran had a great deal of difficulty at work due to his PTSD symptoms, experienced hypervigilance and avoidance, and re-experienced his stressors. 

Similarly, in his December 2009 substantive appeal, the Veteran reported daily panic attacks, difficulty in understanding complex commands, memory issues, impaired judgement, spatial disorientation, and a lack of social life.  He also reported difficulty with work and reduced reliability and productivity.  

At an October 2011 VA PTSD examination, the examiner noted that the Veteran had a flattened affect and difficulty with sleep and cognition that caused moderate difficulty in social and occupational functioning although working full-time.  He observed that the Veteran had a depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood.  The examiner noted the Veteran did not have suicidal or homicidal thoughts or obsessive or ritualistic behavior.  However, the examiner also reported that the Veteran continued to experience guilt, hypervigilance, anxiety, intrusive thoughts, and a heightened startle response.  The examiner opined the Veteran had occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, impairment of short and long-term memory, sleep disturbances, and disturbance of motivation and mood. 

At the November 2012 Board hearing, the Veteran reported that his PTSD symptoms affected his ability to perform his job duties and that he had difficulty when he needed to attend school assemblies, football games, or other school activities that have crowds and loud noises.  He also stated that he had disciplinary issues at work as a result of PTSD symptoms, and that he had to move up his retirement date due to these incidents.  The Veteran denied having any friends and stated that he tries to avoid public situations with a great deal of people, including grocery shopping.  He performed perimeter checks of his home twice a day.  He endorsed suicidal ideation and daily depression and anxiety.  The Veteran also indicated that he has difficulty with impulse control but that it has decreased some with medication.  The Veteran's wife confirmed these symptoms. 

Similarly, at a November 2013 VA PTSD examination, the Veteran was noted to have symptoms of re-experiencing stressors, hyperarousal, avoidance, cognitive impairment, and alterations in mood.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  He determined that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, impairment of short and long-term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting. 

VA treatment records dated prior to November 2013 reflect a dysphoric mood, blunted affect, worsening sleep impairment, irritability, anxiety, agitation, cognitive difficulties, self-isolation, and hypervigilance.  He reported increased symptoms of panic, especially when in crowds or school assemblies and around loud noises.  The Veteran endorsed difficulty with anger, difficulty with his marital relationship, and that he becomes aggressive, hostile, and verbally abusive at home.  Although the Veteran denied issues at work throughout treatment, evidence in the record shows the Veteran was reprimanded in November 2011 and placed on administrative leave in March 2012 due to physical confrontations with students, including grabbing and pushing.  The Veteran subsequently retired in May 2013.  At the November 2013 VA examination, the Veteran attributed these incidents to an inability to control emotional reactions secondary to stress.  In a May 2016 statement, the Veteran reported that he retired as Dean of Students due to the stressful nature of his job and that his anxiety made it difficult to be in the crowded school hallways when class let out.  The Veteran also reported that he used to experience frequent suicidal thoughts but currently only has fleeting thoughts of suicide. 

The Board finds the Veteran's PTSD prior to November 8, 2013 most closely approximated the criteria for a 70 percent rating.  Throughout this period, the Veteran has demonstrated symptoms of suicidal ideation, self-isolation, chronic sleep impairment, impaired impulse control, near-continuous depression, difficulty in adapting to stressful circumstances (including a worklike setting), and an inability to establish and maintain effective relationships.  Given the Veteran's reports of self-isolation, suicidal ideation, anger outbursts and irritability, a history of inappropriate physical confrontations at work, and near-continuous depression, the Board finds that his symptoms during this period cause occupational and social impairment in the areas of work, family relations, and mood.  The Board also notes that the November 2013 examiner also found that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas.  Although the November 2008 and October 2011 examiners did not find that the Veteran's symptoms cause occupational and social impairment with deficiencies in most areas, both noted some social and occupational impairment and a great deal of difficulty at work due to his PTSD symptoms.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that prior to November 8, 2013 the Veteran's PTSD most closely approximated the 70 percent rating.

In addressing whether a rating higher than 70 percent is warranted, the Board concludes that the evidence of record does not support a rating of 100 percent - the highest disability evaluation available - at any time during the period prior to November 2013.  The November 2008, October 2011, and November 2013 examiners did not note that the Veteran's symptoms caused total occupational and social impairment.  Moreover, the record does not reflect that the Veteran demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  Persistent delusions or hallucinations have not been shown, nor has that Veteran been shown to have gross impairment in thought processes or communication, inappropriate behavior, an inability to perform activities of daily living, or any of the other markers of total occupational and social impairment due to his service-connected PTSD.

Regarding occupational impairment, the Board acknowledges that the Veteran has not worked since June 2013 and that some degree of occupational impairment due to his PTSD is clearly evidenced by the record.  Indeed, the Board is granting entitlement to a TDIU, herein.  However, a finding that the Veteran's service-connected PTSD causes some degree of occupational impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms that are of similar duration, frequency, and severity that would warrant finding that the Veteran is totally occupationally and socially impaired.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In sum, with respect to the period prior to November 8, 2013, the Board finds that a rating of 70 percent, but not higher, for the Veteran's PTSD is warranted.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim for an increased initial rating for PTSD is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C. § 5107 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU

The Veteran also seeks entitlement to TDIU.  Here, the Veteran filed a claim for TDIU due to service-connected PTSD in a June 2015 VA Form 21-8940.  As this matter has been raised on a derivative basis, as part and parcel of his claim for a higher rating for PTSD, this matter is considered to be before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

For a veteran to prevail on a TDIU claim, the record must reflect some factor        that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can   find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment exists when the Veteran's earned annual income is below the poverty threshold and in other limited circumstances, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id. 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

Here, the Veteran meets the schedular criteria for a TDIU as of March 8, 2007 in light of the Board's grant, herein, of a 70 percent disability rating for PTSD prior to November 8, 2013.  The Veteran's combined schedular rating is 70 percent from March 8, 2007.  38 C.F.R. §§ 4.16(a)(1), 4.25.  

Turning to the relevant evidence of record, in his TDIU application, the Veteran reported that his service-connected PTSD prevented him from securing or following any substantially gainful employment, he stopped working in May 2013, and he has been too disabled to work since June 1, 2013, the date his early retirement began.  He also reported that his disability has affected full-time employment since 1988.  

The record reflects that the Veteran reported difficulty with crowds, loud noises, memory, and lack of impulse control that affected his job duties.  Evidence also shows that in November 2011 and March 2012, the Veteran was reprimanded and placed on administrative leave.  

The November 2008 and October 2011 VA examiners determined that the Veteran had impaired social and occupational functioning due to difficulty with crowds, increased irritability, panic attacks, and problems with concentration and memory.  

Furthermore, the November 2013 VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  He determined that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, impairment of short and long-term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner indicated that the Veteran is only able to tolerate limited social contacts with significant distress and that these are infrequent, and not sought out by the Veteran.  He further reasoned that were the Veteran would have been able to manage verbal outbursts at work, organize his work tasks appropriately, and relate to students and other educators in a more appropriate manner, his ability to do so has been impacted by his symptoms. 

Similarly, the September 2015 VA examiner observed that the Veteran had difficulty in establishing and maintaining effective work and social relationships and adapting to stressful circumstances, including a worklike setting, among other symptoms.  The examiner opined the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The examiner determined that the Veteran's tendency to anger easily precluded him from professional interaction. 

The Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD alone.  Given the Veteran's level of education, his primary employment history was as a teacher and administrator at a high school, and his level of disability due to his PTSD, the Board finds that his disability makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  See Van Hoose, 4 Vet. App. at 363.  To the extent the record suggests the Veteran is capable of employment, as noted by the November 2008 and October 2011 VA examiners, the Board finds that the severity of his service-connected PTSD resulted in multiple reprimands and the Veteran pursuing early retirement, rendering him unlikely to secure and maintain substantial gainful employment.  Moreover, the United States Court of Appeals for the Federal Circuit held that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Federal Circuit's decision in Geib governs the adjudication of this appeal.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995).

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his service-connected PTSD.  Therefore, entitlement to a TDIU is granted from June 1, 2013, the date the Veteran stopped working as a result of his PTSD.  Prior to that date, the Veteran remained gainfully employed, and a TDIU therefore is not warranted prior to June 1, 2013.


ORDER

An increased initial rating of 70 percent, but no higher, for service-connected PTSD is granted from March 8, 2007 to November 8, 2013.
	
A total disability rating based on individual unemployability due to service-connected major depressive disorder is granted effective June 1, 2013.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


